WINTERSHEIMER, Judge.
Appellant sought review of an order of the Jefferson Circuit Court overruling his motion to reduce bail.
In an order entered by this Court August 20, 1979, the order of the circuit court was affirmed.
This opinion follows for the purpose of outlining the rules of procedure appropriate to an appeal from an order of the circuit court overruling a motion to reduce bail.
An appeal of this nature is proper under guidelines set forth in Abraham v. Commonwealth, Ky.App., 565 S.W.2d 152 (1977).
While that case remains sound law, subsequent rule changes warrant an updating of the appeal procedures to be utilized in a so-called Abraham appeal.
The following procedures shall apply to an appeal from an order of the circuit court overruling a motion to reduce bail:
(1) The notice of appeal from the order of the trial court overruling the motion to reduce bail shall be filed as required by RCr 12.04.
(2) Upon the filing of the notice of appeal, the clerk of the circuit court shall prepare and certify the original or a copy of such portion of the record which relates to the question of bail and is needed for the purpose of deciding the issue on appeal. See CR 73.08, 75.07, and CR 75.10. The abbreviated record shall be transmitted to the clerk of this Court as required by CR 75.10.
(3) The appellant’s brief, required by CR 76.12, shall be abbreviated and shall not exceed five double-spaced, typewritten pages. It shall be served on the local Commonwealth Attorney and on the Attorney General. No counterstatement shall be required, but the Commonwealth may file a counterstatement within seven days after the date the appellant’s statement was filed, such counterstatement not to exceed five double-spaced, typewritten pages. No other briefs need be filed unless requested by the Court.
(4) The appeal shall stand submitted for final disposition seven days after the date on which the appeal was perfected by the appellant.
(5) Neither the filing of the notice of appeal nor the pendency of the appeal shall stay further proceedings in the prosecution.
As previously ordered in this case, the order of the Jefferson Circuit Court overruling the motion to reduce bail is AFFIRMED.
All concur.